DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed November 11, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining sensor data collected from one or more sensors of one or more devices traveling on either road link of at least two road links connected at an intersection point; aggregating the sensor data to said either road link of the at least two road links; filtering the sensor data based on a distance threshold from the intersection point; and determining a traffic incident on said either road link based on the filtered sensor data.
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “aggregating the sensor data” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “determining sensor data collected from one or more sensors of one or more devices traveling on either road link” in the context of this claim encompasses the user the user manually or mentally observing vehicle traveling on a road. Similarly, the limitation of “determining a traffic incident on said either road link”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine a traffic incident by observing vehicles on a road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-12 are also rejected for their dependency upon claim 1. Further, claims 13-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Luo et al, US 2021/0026360, in view of Adachi et al. JP 5931989 B2, hereinafter referred to as Luo and Adachi, respectively.

Regarding claim 1, Luo discloses a method comprising: 
determining sensor data collected from one or more sensors of one or more devices traveling on either road of at least two road connected at an intersection point (See at least fig 1-8, ¶ 2, “an autonomous vehicle may use sensor data collected from its sensors in the vehicle to identify objects in its surroundings and determine its navigation based on the sensor data generated based on the vehicle sensors”), (See at least fig 1-8, ¶ 33, “collecting all the information from various sensors including from street sensors and vehicle sensors, and sharing data collected from different sources to authorized data receivers ( e.g. vehicles, or authorized authorities and/or objects) approaching the street…collect a set of data from different vehicle sensors and/or street sensors, particularly sensors mounted above or close to traffic intersections”);
aggregating the sensor data to said either road of the at least two road (See at least fig 1-8, ¶ 40, “sensor data generated by sensors from a vehicle in an environment and/or sensor data generated by fixed sensors mounted above and close to traffic intersections may be aggregated to provide vehicle navigation for the vehicle approaching the traffic intersection. That is, the vehicle in the traffic intersection may benefit from the sensor data generated by sensor(s) of other devices ( e.g. fixed sensors mounted above and close to the traffic intersection).”), (See at least fig 1-8, ¶ 68, “sensors 540 may collect the data at different time points and determine values of one or more parameters of objects at the traffic intersection 508, and transmit the information object to the vehicle that has requested the information of the traffic intersection 508”); 
filtering the sensor data based on a distance threshold from the intersection point (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”); and 
determining a traffic incident on said either road based on the filtered sensor data (See at least fig 1-8, ¶ 33, “The information object may refer to a status of road condition, a status of a static object on the street, and/or a car accident update. The environmental safety system may transmit and share the information object via a communication network to an authorized sensor data receiver. The sensor data receiver may include vehicles approaching to the traffic intersection, governmental authorities, or authorized devices. The environmental safety system may also collect data generated based on sensors of a first vehicle approaching the traffic intersection”), (See at least fig 1-8, ¶ 43, “The enviromnental sensor(s) 110 may analyze the set of enviromnental sensor data 112 to identify objects ( e.g. vehicles, pedestrians, obstacles) in traffic intersections…The objects may also refer to road conditions and/or repairs, criminal acts, accidents, and/or static objects. In some embodiments, one or more parameters of an object may include an identify of the object, a size of the object, a position of the object, a path of the object, and a speed of the object”).
Luo fails to explicitly disclose road link (The examiner notes that road links are conventional and known in the art. It would have been obvious to use road links in a road network to represent different sections of the road).
However, Adachi teaches road link (See at least page 2, “When performing map matching, it is known that digital road map data obtained by converting a road network into digital data is used. Digital road map data is data that expresses the topology and road shape of a road network by nodes (intersections and other nodes and attribute change points in the road network expression) and links (road sections between nodes). Each node and link is assigned a unique number, and the corresponding position data is also attached. Therefore, in map matching using probe data, the position of the WP of the probe car and its position on the digital road map data”), (See at least page 7, “The digital road map data DB 55 is a database that stores digital road map data. Digital road map data is digital road map data that expresses the topology and shape of the road network by nodes (intersections and other nodes and attribute changes in the road network representation) and links (road sections between nodes). It is. A unique number is assigned to each node and link, and corresponding position data (latitude, longitude) is also assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo and include road link as taught by Adachi because it would allow the method to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 2, Luo discloses the method of claim 1, wherein the traffic incident is a road closure (See at least fig 1-8, ¶ 33, “The information object may refer to a status of road condition, a status of a static object on the street, and/or a car accident update. The environmental safety system may transmit and share the information object via a communication network to an authorized sensor data receiver. The sensor data receiver may include vehicles approaching to the traffic intersection, governmental authorities, or authorized devices. The environmental safety system may also collect data generated based on sensors of a first vehicle approaching the traffic intersection”), (See at least fig 1-8, ¶ 43, “The enviromnental sensor(s) 110 may analyze the set of enviromnental sensor data 112 to identify objects ( e.g. vehicles, pedestrians, obstacles) in traffic intersections…The objects may also refer to road conditions and/or repairs, criminal acts, accidents, and/or static objects. In some embodiments, one or more parameters of an object may include an identify of the object, a size of the object, a position of the object, a path of the object, and a speed of the object”).

Regarding claim 3, Luo discloses the method of claim 2, wherein the road closure is determined based on a number of data points of the sensor data upstream from the distance threshold (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 4, Luo discloses the method of claim 3, wherein the road closure is based on determining that the number of data points beyond the distance threshold from the intersection point is below a threshold number (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 5, Luo discloses the method of claim 2, further comprising: determining whether a maximum offset of the filtered sensor data relative to a starting point of said either road link exists, the maximum offset being larger than the distance threshold, wherein the road closure is determined based on the nonexistence of the maximum offset (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 6, Luo discloses the method of claim 1, wherein the filtering further comprises filtering the sensor data based on another distance threshold from an endpoint of said either road link (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 7, Luo discloses the method of claim 6, wherein the traffic incident is determined based on the sensor data that is upstream from the distance threshold and downstream from the another distance threshold (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 8, Luo discloses the method of claim 1.
Luo fails to explicitly disclose wherein the aggregating of the sensor data is based on a map-matcher.
However, Adachi teaches wherein the aggregating of the sensor data is based on a map- matcher (See at least page 2, “Such probe data is collected from a probe car by a predetermined receiving station and used for various road traffic services through predetermined data analysis and processing (for example, map matching). Map matching is a technique for estimating a route traveled by a probe car on a road network based on position data (WP information) indicating the measured position (WP) of the probe car”), (See at least page 4, “The probe data utilization unit 22 can receive the map matching result based on the probe data from the map matching unit 21, accumulate it in the database, and utilize the accumulated data to generate various traffic information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo and include wherein the aggregating of the sensor data is based on a map- matcher as taught by Adachi because it would allow the method to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 9, Luo discloses the method of claim 1.
Luo fails to explicitly disclose further comprising: processing map data to determine the intersection point.
However, Adachi teaches further comprising: processing map data to determine the intersection point (See at least page 2, “When performing map matching, it is known that digital road map data obtained by converting a road network into digital data is used. Digital road map data is data that expresses the topology and road shape of a road network by nodes (intersections and other nodes and attribute change points in the road network expression) and links (road sections between nodes). Each node and link is assigned a unique number, and the corresponding position data is also attached. Therefore, in map matching using probe data, the position of the WP of the probe car and its position on the digital road map data”), (See at least page 7, “The digital road map data DB 55 is a database that stores digital road map data. Digital road map data is digital road map data that expresses the topology and shape of the road network by nodes (intersections and other nodes and attribute changes in the road network representation) and links (road sections between nodes). It is. A unique number is assigned to each node and link, and corresponding position data (latitude, longitude) is also assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo and include further comprising: processing map data to determine the intersection point as taught by Adachi because it would allow the method to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 10, Luo discloses the method of claim 1. 
Luo fails to explicitly disclose further comprising: processing map data to determine that a first link of the at least two road links is a ramp link based on determining that the first link has a fewer number of lanes than a second link of the at least two links.
However, Adachi teaches further comprising: processing map data to determine that a first link of the at least two road links is a ramp link based on determining that the first link has a fewer number of lanes than a second link of the at least two links (See at least page 2, “When performing map matching, it is known that digital road map data obtained by converting a road network into digital data is used. Digital road map data is data that expresses the topology and road shape of a road network by nodes (intersections and other nodes and attribute change points in the road network expression) and links (road sections between nodes). Each node and link is assigned a unique number, and the corresponding position data is also attached. Therefore, in map matching using probe data, the position of the WP of the probe car and its position on the digital road map data”), (See at least page 7, “The digital road map data DB 55 is a database that stores digital road map data. Digital road map data is digital road map data that expresses the topology and shape of the road network by nodes (intersections and other nodes and attribute changes in the road network representation) and links (road sections between nodes). It is. A unique number is assigned to each node and link, and corresponding position data (latitude, longitude) is also assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo and include further comprising: processing map data to determine that a first link of the at least two road links is a ramp link based on determining that the first link has a fewer number of lanes than a second link of the at least two links as taught by Adachi because it would allow the method to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 11, Luo discloses the method of claim 1, further comprising: determining that said either road link is a ramp link based on a speed attribute, a heading attribute, or a combination thereof of said either road link queried from map data (See at least fig 1-8, ¶ 44, “the values of one or more parameters of an object may include the position of the object, the path of the object and the speed of the object with respect to traffic intersections, with respect to an absolute reference frame, and with respect to a vehicle”), (See at least fig 1-8, ¶ 32, “An IMU may detect abnormal occurrences such as a bump or pothole in a road. Data collected from these sensors can then be processed and used, as inputs, to make driving decisions ( e.g., acceleration, deceleration, direction change, etc.). For example, data from these sensors may be further processed into an image histogram of a graphical representation of tonal distribution in an image captured by the one or more sensors”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 12, Luo discloses the method of claim 1.
Luo fails to explicitly disclose wherein the sensor data includes probe data.
However, Adachi teaches wherein the sensor data includes probe data (See at least page 1, “Conventionally, in a probe car system, a method for map-matching collected probe data to identify a traveling road has been used. In the field of a traffic information collection / provision system, probe data means data measured by various sensors provided in a traveling vehicle (referred to as a “probe car”).”), (See at least page 4, “The generation unit 12 can generate probe data based on the positioning information generated by the positioning unit 11 and the collected information from the attribute information sensor 17 (in the case of an arbitrary type of probe car). The probe data includes an ID for identifying the probe car and WP information. The WP information includes at least the latitude, longitude, and time of the positioning point, and in some cases includes traveling direction information and attribute information. The attribute information indicates various states of the probe car”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo and include wherein the sensor data includes probe data as taught by Adachi because it would allow the method to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 13, Luo discloses an apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (See at least fig 1-8, ¶ 3, “The environmental safety system may comprise one or more processors in communication with the plurality of first sensors and the memory. The one or more processors may be programmed by the executable instructions to perform receiving first sensor data captured at a time point and by the plurality of first sensors”), 
determine sensor data collected from one or more sensors of one or more devices traveling on a road (See at least fig 1-8, ¶ 2, “an autonomous vehicle may use sensor data collected from its sensors in the vehicle to identify objects in its surroundings and determine its navigation based on the sensor data generated based on the vehicle sensors”), (See at least fig 1-8, ¶ 33, “collecting all the information from various sensors including from street sensors and vehicle sensors, and sharing data collected from different sources to authorized data receivers ( e.g. vehicles, or authorized authorities and/or objects) approaching the street…collect a set of data from different vehicle sensors and/or street sensors, particularly sensors mounted above or close to traffic intersections”); 
aggregate the sensor data to the road (See at least fig 1-8, ¶ 40, “sensor data generated by sensors from a vehicle in an environment and/or sensor data generated by fixed sensors mounted above and close to traffic intersections may be aggregated to provide vehicle navigation for the vehicle approaching the traffic intersection. That is, the vehicle in the traffic intersection may benefit from the sensor data generated by sensor(s) of other devices ( e.g. fixed sensors mounted above and close to the traffic intersection).”), (See at least fig 1-8, ¶ 68, “sensors 540 may collect the data at different time points and determine values of one or more parameters of objects at the traffic intersection 508, and transmit the information object to the vehicle that has requested the information of the traffic intersection 508”); 
filter the sensor data corresponding to at least one section of the road that is located within a distance threshold from at least one other road (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”); and 
determine a traffic incident on the road based on the filtered sensor data (See at least fig 1-8, ¶ 33, “The information object may refer to a status of road condition, a status of a static object on the street, and/or a car accident update. The environmental safety system may transmit and share the information object via a communication network to an authorized sensor data receiver. The sensor data receiver may include vehicles approaching to the traffic intersection, governmental authorities, or authorized devices. The environmental safety system may also collect data generated based on sensors of a first vehicle approaching the traffic intersection”), (See at least fig 1-8, ¶ 43, “The enviromnental sensor(s) 110 may analyze the set of enviromnental sensor data 112 to identify objects ( e.g. vehicles, pedestrians, obstacles) in traffic intersections…The objects may also refer to road conditions and/or repairs, criminal acts, accidents, and/or static objects. In some embodiments, one or more parameters of an object may include an identify of the object, a size of the object, a position of the object, a path of the object, and a speed of the object”).
Luo fails to explicitly disclose road link (The examiner notes that road links are conventional and known in the art. It would have been obvious to use road links in a road network to represent different sections of the road).
However, Adachi teaches road link (See at least page 2, “When performing map matching, it is known that digital road map data obtained by converting a road network into digital data is used. Digital road map data is data that expresses the topology and road shape of a road network by nodes (intersections and other nodes and attribute change points in the road network expression) and links (road sections between nodes). Each node and link is assigned a unique number, and the corresponding position data is also attached. Therefore, in map matching using probe data, the position of the WP of the probe car and its position on the digital road map data”), (See at least page 7, “The digital road map data DB 55 is a database that stores digital road map data. Digital road map data is digital road map data that expresses the topology and shape of the road network by nodes (intersections and other nodes and attribute changes in the road network representation) and links (road sections between nodes). It is. A unique number is assigned to each node and link, and corresponding position data (latitude, longitude) is also assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luo and include road link as taught by Adachi because it would allow the system to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 14, Luo discloses the apparatus of claim 13, wherein the traffic incident is a road closure (See at least fig 1-8, ¶ 33, “The information object may refer to a status of road condition, a status of a static object on the street, and/or a car accident update. The environmental safety system may transmit and share the information object via a communication network to an authorized sensor data receiver. The sensor data receiver may include vehicles approaching to the traffic intersection, governmental authorities, or authorized devices. The environmental safety system may also collect data generated based on sensors of a first vehicle approaching the traffic intersection”), (See at least fig 1-8, ¶ 43, “The enviromnental sensor(s) 110 may analyze the set of enviromnental sensor data 112 to identify objects ( e.g. vehicles, pedestrians, obstacles) in traffic intersections…The objects may also refer to road conditions and/or repairs, criminal acts, accidents, and/or static objects. In some embodiments, one or more parameters of an object may include an identify of the object, a size of the object, a position of the object, a path of the object, and a speed of the object”).

Regarding claim 15, Luo discloses the apparatus of claim 14, wherein the road closure is determined based on a number of data points of the sensor data outside of the distance threshold (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 16, Luo discloses the apparatus of claim 15, wherein the road closure is based on determining that the number of data points beyond the distance threshold is below a threshold number (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 17, Luo discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (See at least fig 1-8, ¶ 18, “These and other features of the systems, methods,
and non-transitory computer readable media disclosed herein, as well as the methods of operation and functions of the related elements of structure”), cause an apparatus to perform: 
determining sensor data collected from one or more sensors of one or more devices traveling within a threshold proximity of a point of interest (See at least fig 1-8, ¶ 2, “an autonomous vehicle may use sensor data collected from its sensors in the vehicle to identify objects in its surroundings and determine its navigation based on the sensor data generated based on the vehicle sensors”), (See at least fig 1-8, ¶ 33, “collecting all the information from various sensors including from street sensors and vehicle sensors, and sharing data collected from different sources to authorized data receivers ( e.g. vehicles, or authorized authorities and/or objects) approaching the street…collect a set of data from different vehicle sensors and/or street sensors, particularly sensors mounted above or close to traffic intersections”); 
filtering the sensor data based on a distance threshold from a boundary location of the point of interest (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”); and 
determining a positioning of the one or more devices relative to the point of interest based on filtered sensor data (See at least fig 1-8, ¶ 33, “The information object may refer to a status of road condition, a status of a static object on the street, and/or a car accident update. The environmental safety system may transmit and share the information object via a communication network to an authorized sensor data receiver. The sensor data receiver may include vehicles approaching to the traffic intersection, governmental authorities, or authorized devices. The environmental safety system may also collect data generated based on sensors of a first vehicle approaching the traffic intersection”), (See at least fig 1-8, ¶ 43, “The enviromnental sensor(s) 110 may analyze the set of enviromnental sensor data 112 to identify objects ( e.g. vehicles, pedestrians, obstacles) in traffic intersections…The objects may also refer to road conditions and/or repairs, criminal acts, accidents, and/or static objects. In some embodiments, one or more parameters of an object may include an identify of the object, a size of the object, a position of the object, a path of the object, and a speed of the object”).
Luo fails to explicitly disclose a point of interest (The examiner notes that point of interest is equivalent to any point along a route which is conventional and known in the art. It would have been obvious to use point of interest in a road network to represent different sections of the road).
However, Adachi teaches a point of interest (See at least page 2, “When performing map matching, it is known that digital road map data obtained by converting a road network into digital data is used. Digital road map data is data that expresses the topology and road shape of a road network by nodes (intersections and other nodes and attribute change points in the road network expression) and links (road sections between nodes). Each node and link is assigned a unique number, and the corresponding position data is also attached. Therefore, in map matching using probe data, the position of the WP of the probe car and its position on the digital road map data”), (See at least page 7, “The digital road map data DB 55 is a database that stores digital road map data. Digital road map data is digital road map data that expresses the topology and shape of the road network by nodes (intersections and other nodes and attribute changes in the road network representation) and links (road sections between nodes). It is. A unique number is assigned to each node and link, and corresponding position data (latitude, longitude) is also assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luo and include a point of interest as taught by Adachi because it would allow the system to generate traffic information by reading the map matching data from the map matching and performing desired data processing (Adachi page 10).

Regarding claim 18, Luo discloses the non-transitory computer-readable storage medium of claim 17, wherein the positioning includes an indoor positioning within the point of interest (See at least fig 1-8, ¶ 12, “the one or more parameters of the object of interest may comprise an identity of the object of interest, a size of the object of interest, a position of the object of interest, a path of the object of interest, and a speed of the object of interest.”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”), (See at least fig 1-8, ¶ 35, “Different sensor data may characterize positions of different objects. For example, first sensor data generated
based on the enviromnental safety system may characterize a position of an object based on the object being located in the enviromnent of the first sensor”).

Regarding claim 19, Luo discloses the non-transitory computer-readable storage medium of claim 17, wherein the positioning is based on a number of data points of the sensor data outside of the distance threshold (See at least fig 1-8, ¶ 67, “FIG. SA and FIG. 5B are an example scenario illustrating an environmental safety system sharing the data collected at the traffic intersections 508 at a plurality of time points,”), (See at least fig 1-8, ¶ 68, “sensors 540 may collect the data at different time points and determine values of one or more parameters of objects at the traffic intersection 508, and transmit the information object to the vehicle that has requested the information of the traffic intersection 508”), (See at least fig 1-8, ¶ 35, “Different sensor data may characterize positions of different objects. For example, first sensor data generated based on the enviromnental safety system may characterize a position of an object based on the object being located in the enviromnent of the first sensor”), (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Regarding claim 20, Luo discloses the non-transitory computer-readable storage medium of claim 17, wherein the distance threshold is based on a positioning accuracy of the one or more sensors (See at least fig 1-8, ¶ 35, “Different sensor data may characterize positions of different objects. For example, first sensor data generated based on the enviromnental safety system may characterize a position of an object based on the object being located in the enviromnent of the first sensor”), (See at least fig 1-8, ¶ 17, “determining values of one or more parameters of an object of interest within a threshold distance of the traffic interaction using the first sensor data”), (See at least fig 1-8, ¶ 33, “Values of one or more parameters of the objects within a threshold distance of the streets or the traffic intersection may be determined based on the set of sensor data, a position of the vehicle, and a direction of the vehicle. The values of the one or more parameters of the objects may characterize positions of the objects with respect to the vehicle approaching the street, particularly at the traffic intersection”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665